Citation Nr: 0110039	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  97-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the chronic 
residuals of peripheral tingling, claimed as peripheral 
neuropathy as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a prostate problem, 
claimed as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971 and from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claims on appeal.

In addition, to the claims identified on the title page, it 
appears that the veteran filed a claim for entitlement to 
service connection for headaches, which was denied by rating 
decision dated in January 1997.  After a review of the claims 
file, the Board considers correspondence from the veteran as 
a valid notice of disagreement but no statement of the case 
on this issue was issued.  Accordingly, the Board finds that 
a procedural remand is in order.

Moreover, it appears to the Board that the veteran may have 
attempted to raise the issues of entitlement to service 
connection for frostbite of the toes and fingertips and for a 
right knee disorder by correspondence dated in August 1997.  
If he desires to pursue these issues, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication below, the Board has 
no jurisdiction of the issues at this time.  

Finally, the veteran was scheduled for a Travel Board hearing 
for which he did not report.  He then requested a hearing 
before the Board in Washington, D.C.  Information scheduling 
that hearing was sent to his last known address, and 
returned.  His representative was notified of the hearing, 
but the appellant failed to report.  The matter is now before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's currently-diagnosed paresthesia of the 
extremities is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam, nor is it shown 
to be etiologically or causally related to active duty 
service or any incident therein.  There is no evidence of 
peripheral neuropathy.

3.  The veteran's claim of a mild prostate disorder is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam, nor is it shown to be etiologically 
or causally related to active duty service or any incident 
therein.  There is no evidence of prostate cancer.


CONCLUSIONS OF LAW

1.  The chronic residuals of peripheral tingling, claimed as 
peripheral neuropathy as a result of exposure to Agent 
Orange, are not shown to be incurred in or aggravated by the 
veteran's active duty service, and peripheral neuropathy is 
not currently shown in the record.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  A prostate disorder, claimed as a result of exposure to 
Agent Orange, is not shown to be incurred in or aggravated by 
the veteran's active duty service, and prostate cancer is not 
currently shown in the record.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (2000) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2000).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  Further, Note 
2 provides that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicidal agent and 
resolves within two years of the date of onset.

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2000) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran asserts that he developed tingling in his 
extremities and a prostate disorder as a result of exposure 
to Agent Orange during military service.  Turning first to 
the claim for peripheral neuropathy, the Board finds that the 
claim must fail.  First, there is no medical evidence that 
the veteran currently has or has ever had acute or subacute 
peripheral neuropathy.  Specifically, post-service medical 
records are negative for complaints of, treatment for, or 
diagnosis of peripheral neuropathy.  Moreover, the most 
recent VA general medical examination report related a 
diagnosis of paresthesias associated with increased body rate 
or exertion.  There is no medical evidence suggesting that 
the veteran's symptoms are related to Agent Orange exposure 
during military service.  

Further, by definition, the veteran's claim of peripheral 
tingling fails to meet the regulatory requirements of a 
disease subject to presumptive service connection due to 
Agent Orange exposure.  As noted above under the Agent Orange 
regulations, the acute and subacute peripheral neuropathy 
symptoms must be found to be transient, must have appeared 
within weeks or months of exposure to a herbicidal agent, and 
must have resolved within two years of the date of onset.  
While the veteran claims that the symptoms appears within the 
required time frame, he maintains that the symptoms have been 
on-going since service separation in 1974, a period of nearly 
30 years.  Because the regulations anticipate that the 
symptoms be transient, defined as resolving within two years 
of onset, the veteran's multi-year and on-going complaints do 
not satisfy the requirements of the type of diseases which 
are entitled to presumptive service connection.  As such, the 
claim for entitlement to peripheral neuropathy on the basis 
of exposure to Agent Orange must be denied.

Turning next to the veteran's claim for a prostate disorder 
on the basis of exposure to Agent Orange, the Board similarly 
finds that the claim must be denied.  First, the disease 
entitled to presumptive service connection under the Agent 
Orange regulations is "prostate cancer."  In this instance, 
the veteran maintains that he has a minor prostate disorder.  
A review of the claims file shows that the veteran was 
treated for what was originally thought to be prostatitis in 
August 1980.  An additional work-up revealed severe posterior 
urethritis and mild bladder neck contraction.  A physical 
examination undertaken at the time showed the prostate to be 
firm and normal.  There is no other medical evidence of 
treatment for a prostate disorder, nor has the veteran so 
claimed.  In a December 1996 VA Agent Orange examination 
report, the veteran's prostate was noted to be normal and the 
examiner remarked that there was no evidence of a prostate 
disorder secondary to Agent Orange exposure.  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, neither the 1980s treatment for bladder 
problems nor the referenced prostatitis are diseases which 
warrant service connection on a presumptive basis for 
exposure to Agent Orange.  38 C.F.R. § 3.309 (2000).  The 
hospitalization report from the 1980s work-up is clear that 
the veteran was not treated for prostate cancer.  In 
addition, the most recent VA examination fails to establish a 
diagnosis of prostate cancer.  Because there is no evidence 
of prostate cancer, the veteran's claim for a prostate 
disorder on the basis of Agent Orange exposure must be 
denied.

Finally, both claims must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the veteran's claims of peripheral neuropathy or a 
prostate disorder with any in-service occurrence or event.  
Specifically, there was no mention of any such disorders in 
service, nor has any medical examiner attributed the current 
complaints to the veteran's active service, nor did they 
indicate evidence that they were of long standing duration.  
Thus, a direct causal link between the veteran's claimed 
disorders and exposure to Agent Orange or active duty service 
has not been demonstrated.  The Board has thoroughly reviewed 
the claims file and finds no evidence of any plausible claim, 
nor any claim for which entitlement is permitted under the 
law.

To that end, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act.  By virtue of the 
information contained in the statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to these claims has been associated with the 
claims file, including the records of a private treating 
physician and hospital records.  The veteran's service 
medical records are also associated with the claims file.  In 
addition, the veteran underwent two VA examinations, which 
specifically addressed the claims on appeal.  Finally, the 
veteran requested and was scheduled for a hearing before the 
Board but failed to appear.  Therefore, the Board finds that 
the requirements of the Veterans Claim Assistance Act have 
been satisfied.


ORDER

The claim for entitlement to service connection for the 
chronic residuals of peripheral tingling, claimed as 
peripheral neuropathy as a result of exposure to Agent Orange 
is denied.

The claim for entitlement to service connection for a 
prostate problem, claimed as a result of exposure to Agent 
Orange is denied.


REMAND

As to the remaining issue of entitlement to service 
connection for headaches, the Board notes that this issue has 
not yet been perfected on appeal.  By a rating decision dated 
in January 1997, the RO denied the veteran's claim.  The 
Board finds that the veteran's statements dated in January 
and March 1997 were sufficient to constitute a valid notice 
of disagreement.  In such cases, there is some authority that 
the appellate process has commenced with the filing of a NOD 
and that the veteran is entitled to a statement of the case 
on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits, the issue of entitlement to service 
connection for headaches will be remanded for additional 
action. 

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for headaches not 
already associated with the claims file.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, after readjudication, if 
the claim remains denied, the RO should 
promulgate a statement of the case on the 
issue of entitlement to service 
connection for headaches.  That document 
should set forth the reasons and bases 
for the action undertaken.  

4.  The veteran is informed that the 
appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



